.   f
                         Case 4:19-mj-07189-N/A-LAB Document 2 Filed 02/27/19 Page 1 of 2


         1    ELIZABETH A. STRANGE
              First Assistant United States Attorney
         2    District of Arizona
              United States Courthouse
         3    405 W. Congress Street, Suite 4800
              Tucson, Arizona 8570 I
         4    Telephone: 520-620-7300
              Attorneys for Plaintiff
         5
                                              UNITED STATES DISTRICT COURT
         6
                                                  DISTRICT OF ARIZONA
         7


                                                                                                    7 l S9MJ
              United States of America,


                                                             l
         8                                                           Magistrate Judge's l~eeill,.
         9                           Plaintiff,


                                                             ~
        10               vs.                                         AFFIDAVIT FOR DETENTION OF
                                                                       MATERIAL WITNESSES
        11    Ammon Joseph Ross Williams,                    )
                                                             )
        .12
                                                             )
        13                                                   )
                                     Defendant.              )
        14

        15
                   ¥,3   c c;.. '( clo       \1    · 1-- S   \ C\.,J c; on oath, deposes and states:
                         (Name of Affiant)
        16

        17               I.    I am a Border Patrol Agent of the United States Border Patrol, Department

        18    of Homeland Security, Tucson, Arizona, and make this affidavit as.such officer.
                         2.     A criminal complaint in this matter has been filed charging that the
        19
              defendant did knowingly transport certain illegal aliens, including Julio Cesar Soto-Perez
        20
              and Juan Rafael-Linares, hereinafter called the "witnesses," in the United States, knowing
        21
              or in reckless disregard of the fact that the witness had come to, entered, or remained in the
        22
              United States in violation of law.
        23
                         3.    The said witnesses have testimony to give in said matter of a material nature
        24
              in that the witnesses illegally entered the United States and the defendant did transport in
        25
              II
        26
.        .         Case 4:19-mj-07189-N/A-LAB Document 2 Filed 02/27/19 Page 2 of 2


     1
             the United States in any manner whatsoever, said witnesses, regardless of any official
     2
             action which may later be taken with respect to such witnesses which is a violation of law.
     3
                    4.     The above witnesses are citizens. and residents of Mexico who entered the
     4
             United States ·illegally and· who would return to Mexico to reside if released in the
     5
             proceeding.
     6              5.     Because of the above, the presence of the witnesses in further proceedings in
     7       the within matter could not be required by subpoena of the court system of the United
     8       States, and securing such presence by subpoena would become impracticable.
     9              6.     I therefore request that the above-named alien be detained as a witnesses for
    10       further proceedings in this case and that reasonable bail be set pursuant to Title 18, United



                                                                  /
    11       States Code, Sections 3144 and 3142.

    12
                                                               Bcfrder Patrol Agent
    13                                                         U.S. Border Patrol
                                                               Tucson, Arizona
    14

    15              Sworn and subscribed to before me this February 27, 2019.
    16                                                               f\           /1,   '\l'l//'D-,L
                                                                     '-1. ,,lXf ~'.·J7ie   IV(, ~1~tt~
    17                                                         Uni1(1ta es Magistrafe Judge
    18

    19

    20

    21

    22

    23

    24

    25

    26
